Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Applicant does not recites how inlet of the second pump set is linked to the first pump set.  The Applicant shall well define that one of the vacuum chamber of the second pump set receives the air from the vacuum chamber of the first pump set.  This structure is critical in terms of the claimed structure.  Further, the Applicant does not recites the outlet of the vacuum pump system in the claim.  The only outlet recited in the Claim 1 is the outlet linked to the inlet of the second chamber of the first pump set.

Claim 1 recites “wherein an outlet of the second pump set is connected to an inlet of the first pump set through an air tube” This recitation is not correct.  The outlet of the second pump set is connected to an inlet of one vacuum chamber of the first pump set.  The first pump also has an inlet (suction inlet) for the vacuum system.
Claim 1 recites the limitation "each vacuum chamber" in Line 2.  There is improper antecedent basis for this limitation in the claim.  It shall be each of the vacuum chamber.
In Reference to Claim 2
Claim 2 recites the limitation "each vacuum chamber" in Line 3.  There is improper antecedent basis for this limitation in the claim.  It shall be each of the vacuum chamber.
Claim 2 recites the limitation "rotors" in Line 7.  There is improper antecedent basis for this limitation in the claim.  It shall be the rotors.
Claim 2 recites the limitation "each vacuum chamber" in Line 3.  There is improper antecedent basis for this limitation in the claim.  It shall be each of the vacuum chamber.
Claim 2 recites the limitation "rotors" in Line 7.  There is improper antecedent basis for this limitation in the claim.  It shall be the rotors.
In Reference to Claims 3-10
Claims 3-10 are rejected by their virtue dependency to Claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2018/0149156 to Shaw, US Patent Publication 2018/0085799 to Miyazaki, US Patent Publication 2013/0280062 to Suzuki et al, US Patent Publication 2004/0081565 to Kuramoto et al, and US Patent 4,934.908 to Turrell et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/21/21